UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4838

ERROL ANTHONY LLOYD, a/k/a Teech,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, Chief District Judge.
(CR-96-463)

Submitted: August 31, 1999

Decided: September 23, 1999

Before WILKINS and KING, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Michael W. Lieberman, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Gene Rossi, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

A jury convicted Errol Anthony Lloyd of one count of conspiracy
to possess with intent to distribute and to distribute over 1000 kilo-
grams of marijuana in violation of 21 U.S.C. § 846 (1994). On appeal,
Lloyd alleges that the district court erred by (1) denying his motion
to suppress evidence seized during a search of his home; (2) denying
his motion to suppress a personal address book seized from his per-
son; (3) enhancing his base offense level for possession of a firearm
pursuant to USSG § 2D1.1(b)(1);1 and (4) imposing a three-level
upward adjustment based on his role in the offense pursuant to USSG
§ 3B1.1(b).2 Finding no reversible error, we affirm.

Lloyd was a member of a large drug conspiracy which distributed
marijuana in California and the Washington, D.C., area ("D.C."). The
record shows that conspirators in California would ship the marijuana
to D.C. using couriers, Federal Express, or UPS. Conspirators in D.C.
would pay for the drugs by transferring money back to California via
Western Union. Lloyd and co-defendant Gerald Phillips were "lieu-
tenants" in the D.C. operation, and they were responsible for receiv-
ing large shipments of marijuana, paying and directing the operations
of the couriers, and preparing the marijuana for street-level distribu-
tion.

In his first motion to suppress, Lloyd alleged that the search war-
rant for his home was defective because there was insufficient proba-
ble cause to support it and that any possible supporting information
was stale. The district court denied the motion, finding that the war-
rant was supported by probable cause and that, in the alternative, the
officers executing the warrant acted in good faith. We review for clear
error factual determinations made at a suppression hearing, while
legal conclusions are reviewed de novo. See United States v. Han, 74
F.3d 537, 540 (4th Cir. 1996). In reviewing whether probable cause
_________________________________________________________________
1 U.S. Sentencing Guidelines Manual (1997).
2 The court found that Lloyd was a manager or supervisor in the con-
spiracy.

                    2
existed for the issuance of the search warrant,"[g]reat deference is to
be given a magistrate's assessment of the facts," and the "inquiry is
directed to whether the magistrate had a substantial basis for his con-
clusion that probable cause existed." United States v. Williams, 974
F.2d 480, 481 (4th Cir. 1992) (citations omitted). This court has
adopted a standard that "allows a magistrate to review the facts and
circumstances as a whole and make a common sense determination
of whether `there is a fair probability that the contraband or evidence
of a crime will be found in a particular place.'" Id. (citing Illinois v.
Gates, 462 U.S. 213, 238 (1983)).

We find that there was substantial evidence supporting the magis-
trate's decision to issue the search warrant for Lloyd's residence. A
DEA agent, who submitted the affidavit in support of the warrant,
stated that Lloyd was a suspect in a drug investigation; that, in the
agent's experience, drug dealers tend to keeps records, documents,
paraphernalia, and firearms in their homes where they are readily
accessible; and that a vehicle used by Lloyd during drug transactions
was kept at the residence. We find that the information supplied by
the agent was sufficient to support the magistrate's conclusion that
there was a "fair probability" that evidence of Lloyd's drug trafficking
activities could be found at the residence. In addition, contrary to
Lloyd's assertions, we find that the affidavit adequately sets forth the
reliability of the sources providing information to law enforcement
officers. Finally, because of the continuous nature of the drug conspir-
acy, we find that none of the information in the affidavit was stale.
See United States v. Ortiz, 143 F.3d 728, 732-33 (2nd Cir. 1998).

Lloyd's second motion to suppress concerned an address book
seized from his person approximately nine months prior to the search
of his residence. FBI agents in plain clothes were attempting a con-
trolled delivery of a Federal Express package containing marijuana
when Lloyd drove by the apartment building and parked his car in a
nearby alley. As Lloyd approached the apartment, the agents identi-
fied themselves and began asking Lloyd questions about who he was
and why he was there.3 Lloyd gave the agents contradictory and suspi-
cious answers. At one point in the conversation, Lloyd pulled out an
_________________________________________________________________
3 When Lloyd gave his name, the lead agent recognized him as a sus-
pect in the investigation.

                     3
address book and gave the agents telephone numbers in an attempt to
verify his story. The lead agent recognized some of the names in the
address book as being suspects in his investigation and asked Lloyd
if he could have the book. Lloyd consented.4

We review the district court's finding that Lloyd's encounter with
the FBI agents was consensual for clear error and find none. See
United States v. Analla, 975 F.2d 119, 124 (4th Cir. 1992). The agents
did not draw their weapons or place Lloyd under arrest, nor is there
anything in the record to suggest that a reasonable person in Lloyd's
position would have believed he could not terminate the encounter.
Because the encounter was entirely consensual, there were no Fourth
Amendment implications, and, therefore, no basis for suppressing the
address book or its contents.

The Government need only prove by a preponderance of the evi-
dence that the firearms enhancement is applicable, see United States
v. Urrego-Linares, 879 F.2d 1234, 1237-38 (4th Cir. 1989), and the
district court's factual determinations must be upheld unless they are
clearly erroneous. See United States v. Daughtrey, 874 F.2d 213, 217
(4th Cir. 1989). In addition, "[t]he adjustment should be applied if the
weapon was present, unless it is clearly improbable that the weapon
was connected with the offense." USSG § 2D1.1, app. n.3. In the
present case, we find that the district court properly applied the
enhancement. The firearm was discovered under the mattress in
Lloyd's bedroom, and he presented no evidence suggesting that the
weapon was kept for a legitimate purpose. In addition, agents
observed numerous bullet holes in the outside walls of the home, and
a co-defendant testified that Lloyd frequently carried a weapon simi-
lar to the one discovered in the bedroom. We find that this evidence
certainly implies that the firearm was kept for self-defense in connec-
tion with Lloyd's drug activities.

Finally, we find no clear error in the district court's factual deter-
mination concerning Lloyd's role in the offense. See United States v.
Campbell, 935 F.2d 39, 46 (4th Cir. 1991). Phillips testified that he
and Lloyd were partners. In addition, there was substantial evidence
that Phillips and Lloyd, both individually and collectively, ran their
_________________________________________________________________
4 Lloyd was not arrested as a result of this encounter.

                    4
own "stash house;" received large shipments of marijuana; picked up,
paid, directed, and escorted couriers; and prepared the marijuana for
distribution.

Accordingly, we affirm Lloyd's conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    5